DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments filed on 06/24/2022 have been fully considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and the arguments do not apply to any of the references being used in the current rejection.
NOTE: IDS submitted on 04/15/2022 includes D1 document (US 2014/018039 A1) referenced in Indian Application.   However, there is no such pre-grant US publication, and the submitted Report for Indian Application is illegible to identify D1 document (See bottom of Page 1 of 5 and top of Page 2 of 5). 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 4-8, 10, 11, 13-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 10, and 18 recite the limitation “wherein the registration request comprises an indication of an initial registration or a re-registration”  However, there is no support for the limitation in original application.   The originally filed application only disclose “The register message may be for an initial registration with S-CSCF 308 or it may be for a re-registration with S-CSCF 308” (See [0058][0075] of US 20210410095 A1).
Claims 2, 4-8, 11, 13-17, 19, and 21 are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to being dependent upon a rejected Claim 1.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 2, 4, 10, 11, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Belinchon Vergara  (US 20100293261 A1) in view of Leis (US 20100062767 A1), Lau (US 20140018039 A1), and Kastelewicz (US 20040153667 A1)

Re: Claim 1 
Belinchon Vergara discloses an apparatus (See Belinchon Vergara Fig. 4: S-CSCF-1) comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (See Belinchon Vergara Fig. 8):	
receiving, from a second user equipment (See Belinchon Vergara Fig. 4: UE), a request for communication with the first user equipment (See Belinchon Vergara [0059]: another subscriber), after a period of time during which the apparatus was not operating (See Belinchon Vergara Fig. 4, S-165: Reset/restart); 
See Belinchon Vergara Fig. 4, S-175. [0059] the S-CSCF-1, suffers a restart during a step S-165. Shortly after this restart, the given subscriber submits an invitation during a step S-170 to communicate with another subscriber or with a service. . . the P-CSCF 4 forwards the invitation during a step S-175 towards the S-CSCF-1 
receiving information from the home subscriber server comprising a user profile of the first user equipment with the apparatus; and 
See Belinchon Vergara Fig. 4, S-190. [0060] Upon receiving at the S-CSCF-1 the invitation from the given subscriber, . . .The HSS 1 answers such query during a step S-190 and provides contact information elements selected from the contact data 202 stored at the HSS 1. . . . the HSS 1 might as well download again a subscriber profile 201 for the given subscriber along with the contact information elements as illustrated in FIG. 4
NOTE: Also See [0004], [0018] the receiver of the S-CSCF may be arranged for receiving the subscriber profile for the given subscriber along with the contact information elements from the HSS, and [0045] for additional support.

Belinchon Vergara does not appear to explicitly disclose receiving a registration request from a first user equipment, sending, in response to receipt of the registration request, a server assignment request message for the first user equipment to a home subscription server; an expiry value for registration.
In a similar endeavor, Leis disclose 
receiving a registration request from a first user equipment, 
See Leis Fig. 1, [0003] For registered users, the assignment of the S-CSCF normally occurs when an IMS user tries to register with the IMS via sending a SIP REGISTER request to the S-CSCF. First, a temporary assignment is created via Cx-MAR/MAA operation during the authentication procedure within the registration procedure.
sending, in response to receipt of the registration request, a server assignment request message (See Leis Fig. 1, 101: Cx-SAR Request) for the first user equipment to a home subscription server;
See Leis Fig. 1, [0004] After successful authentication, the S-CSCF 103 treats the IMS user as a registered user and confirms the S-CSCF assignment via a Cx-SAR/SAA operation 101, 102 to an HSS 104.
receiving information from the home subscriber server comprising an expiry value for registration of the first user equipment with the apparatus;
See Leis Fig. 3, 2: Cx-SAA. [0030] the HSS shall further treat the IMS user as "registered" and provide the stored registration information to the S-CSCF in the Cx-SAA response 302, together with the user profile. [0031] the S-CSCF receives the dynamic registration information from the HSS, [0016] Dynamic registration information is the information created during the registration procedure. . . . e.g. binding address (contact header), binding duration (expires header/parameter), path header, etc.
NOTE: Also See Leis Claims 1 and 12.
Note, Belinchon Vergara and Leis are recovery of IMS after a network failure (See Belinchon Vergara [0003] and See Leis [0002][0008][0019]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Belinchon Vergara invention by employing the teaching as taught by Leis to provide the limitation.  The motivation for the combination is given by Leis which improves compatibility by following standard protocol and improves information retrieval.

Belinchon Vergara in view of Leis does not appear to explicitly disclose determining that the registration has expired.
In a similar endeavor, Lau disclose determining that the registration has expired.
See Lau [0043]  S-CSCF response logic 430 may check to verify that a registration for user device 120 has not yet expired . . . If the registration has expired, then S-CSCF response logic 430 may not return the S-CSCF address to the I-CSCF 230 (because the information may be stale).
Note, Belinchon Vergara in view of Leis and Lau are recovery of IMS after a network failure (See Belinchon Vergara [0003] and See Lau [0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Belinchon Vergara in view of Leis invention by employing the teaching as taught by Lau to provide the limitation.  The motivation for the combination is given by Lau which improves service quality by ensuring registration state for the UE.

Belinchon Vergara in view of Leis and Lau does not appear to explicitly disclose wherein the registration request comprises an indication of an initial registration or a re-registration; 
In a similar endeavor, Kastelewicz discloses receiving a registration request from a first user equipment, 
See Kastelewicz Fig. 2: Step 5, 6, and 8. [0026]  When a user logs his communication terminal UE onto the service network IMS, the terminal sends a message "SIP REGISTER" to the service network IMS. 
wherein the registration request comprises an indication of an initial registration or a re-registration; 
See Kastelewicz Fig. 2.  [0049] When the token timer runs out (i.e. the predetermined validity period of the token has been exceeded), then the communication terminal UE can no longer be used for any further IMS services, and the communication terminal UE needs to be re-registered with the switching center S-CSCF again. Such re-registration differs from initial registration in that the (first) re-registration message SIP REGISTER sent in the process already contains a valid token.
Note, Belinchon Vergara in view of Leis and Lau and Kastelewicz are related to UE registering for network service (See Belinchon Vergara [0003] and See Kastelewicz Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Belinchon Vergara in view of Leis and Lau invention by employing the teaching as taught by Kastelewicz to provide the limitation.  The motivation for the combination is given by Kastelewicz which improves service provision and reduces re-registration time by distinguishing between initial registration and re-registration.

Re: Claims 2, 11, and 19
Belinchon Vergara in view of Leis, Lau, and Kastelewicz discloses wherein determining that the registration has expired comprises comparing a current time with the expiry value (See Lau Fig. 5 [0040] a validity period 508 of user device 120 association with S-CSCF 220 (or expiration information of the registration) (shown in FIG. 5 as 12.2.2012.8.15.00, i.e., a particular time at which the registration expires). [0049] a validity period of the registration (or expiration information of the registration)) and 
See Lau Fig. 5 [0046]  the S-CSCF 220 may not de-register all user devices 120 associated with a failed HSS 260 but wait for the user devices 120 to re-register based on predetermined registration procedures whenever the current registration expires. [0047] S-CSCF address server 240 may return this response to I-CSCF when there is no 502 record found for the unique identifier 504 or the existing 502 record has an expired validity 508.
determining that the registration has expired when the current time is determined to be later than the expiry value.
See Lau [0070] S-CSCF 220-1 may send a message to S-CSCF address server 240 that updates registration information for S-CSCF 220-1 to "expired". If S-CSCF 220-1 does not notify S-CSCF address server 240, the validity of the record may expire at a regularly scheduled time.
The motivation for the combination is given by Lau which improves precision in determining the time at which the registration expires.

Re: Claims 4 and 13
Belinchon Vergara in view of Leis, Lau, and Kastelewicz discloses wherein the server assignment request message comprises the expiry value.
See Leis Fig. 2,  [0026] The first step is to Upload dynamic registration information to HSS via Cx-SAR/SAA operation. By requesting a user profile via a Cx-SAR request 201 to the HSS 200, the S-CSCF 203 shall also include the dynamic registration information 204 in the request. [0016] Dynamic registration information is the information created during the registration procedure. . . . e.g. binding address (contact header), binding duration (expires header/parameter), path header, etc.
NOTE: Also See [0015] The idea of this proposal is i) to upload dynamic registration information from S-CSCF to HSS during registration procedure;
The motivation for the combination is given by Leis which improves information retrieval.

Re: Claim 10
Belinchon Vergara in view of Leis, Lau, and Kastelewicz discloses a method comprising: 
receiving a registration request from a first user equipment, wherein the registration request comprises an indication of an initial registration or a re-registration; 
sending, in response to receipt of the registration request, a server assignment request message for the first user equipment to a home subscription server; 
receiving, at an apparatus and from a second user equipment, a request for communication with the first user equipment, after a period of time during which the apparatus was not operating; 
receiving information from the home subscriber server comprising an expiry value for registration of the first user equipment with the apparatus; and 
determining that the registration has expired.
NOTE: See the rejection of Claim 1.

Re: Claim 18
Belinchon Vergara in view of Leis, Lau, and Kastelewicz discloses a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least the following: 
See Belinchon Vergara [0028] The invention may be practised by a computer program, which is loadable into an internal memory of a computer with input and output units as well as with a processing unit, the computer program comprises executable software, which may be separable in different portions, adapted to carry out the above method steps in the above different entities, server or devices, when running in a number of computers. In particular, the executable software, or portions thereof, may be recorded in a carrier readable medium.
receiving a registration request from a first user equipment, wherein the registration request comprises an indication of an initial registration or a re-registration; 
sending, in response to receipt of the registration request, a server assignment request message for the first user equipment to a home subscription server; 
receiving, from a second user equipment, a request for communication with the first user equipment, after a period of time during which the apparatus was not operating; 4 of 9 LEGALO2/41585171v1Appl. No.: 17/291,883 Amdt. dated June 24, 2022 Attorney Docket No.: 042933/558018 Reply to Office Action of March 24, 2022
receiving information from the home subscriber server comprising an expiry value for registration of the first user equipment with the apparatus; and 
determining that the registration has expired.
NOTE: See the rejection of Claim 1.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Belinchon Vergara in view of Leis, Lau, and Kastelewicz as applied to Claims 3 and 12 above, and further in view of GU (US 20090210743 A1)

Re: Claims 5 and 14
Belinchon Vergara in view of Leis, Lau, and Kastelewicz does not appear to explicitly disclose wherein the server assignment request message is sent before the period of time during which the apparatus was not operating.
In a similar endeavor, GU disclose 
wherein the server assignment request message is sent (See GU Fig. 5: 16. SAR [0065] In FIG. 5, once a user equipment (UE) initiates a registration and is successfully authenticated (1. REGISTER.about.15. REGISTER), the S-CSCF needs to request to download the subscription data of the user from the HSS (16. SAR). In order to back up the necessary data which is required when the user service processing is restored on the HSS, an AVP with an extended definition needs to be added in the SAR message, that is, AVP User-Backup-Data, and the AVP at least includes the following information) before the period of time during which the apparatus was not operating.
See GU [0055] In Step 401, when an S-CSCF receives a user registration, the S-CSCF backs up necessary data which is required when a user service processing is restored on an HSS. [0057] In Step 402, an I-CSCF of the user's home domain receives a service request of the user, and assigns a new S-CSCF to the user if it is found that the S-CSCF with which the user registers fails.
NOTE: S-CSCF with which the user is registered with cannot transmit SAR message at Fig. 5:16 (to back up necessary data) if S-CSCF failed before transmitting SAR message during registration. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Belinchon Vergara in view of Leis, Lau, and Kastelewicz invention by employing the teaching as taught by GU to provide the limitation.  The motivation for the combination is given by GU improves service quality by ensuring the data backup before the network failure. 


Claims 6, 8, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Belinchon Vergara in view of Leis, Lau, and Kastelewicz as applied to Claims 1, 10, and 18 above, and further in view of Sharma (US 20150181513 A1)

Re: Claims 6, 15, and 21
Belinchon Vergara in view of Leis, Lau, and Kastelewicz does not appear to explicitly disclose provide a default service when it is determined that the registration has expired.
In a similar endeavor, Sharma disclose provide a default service when it is determined that the registration has expired
See Sharma Fig. 4, [0057] when the IMS registration loop timer expires (i.e., "IMS registration timer expired" branch) at reference numeral 422, the process 400 includes selecting, at reference numeral 414, a circuit switched domain for the voice communications call originated at reference numeral 404.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Belinchon Vergara in view of Leis, Lau, and Kastelewicz invention by employing the teaching as taught by Sharma to provide the limitation.  The motivation for the combination is given by Sharma which provides service continuity even after registration expires.

Re: Claims 8 and 17
Belinchon Vergara in view of Leis, Lau, Kastelewicz, and Sharma discloses wherein the default service comprises redirecting the requested communication to a circuit switched domain 
See Sharma Fig. 4, [0057] when the IMS registration loop timer expires (i.e., "IMS registration timer expired" branch) at reference numeral 422, the process 400 includes selecting, at reference numeral 414, a circuit switched domain for the voice communications call originated at reference numeral 404.
The motivation for the combination is given by Sharma which improves service quality with steady/dedicated channel.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Belinchon Vergara in view of Leis, Lau, Kastelewicz, and Sharma as applied to Claims 6 and 15 above, and further in view of Roach (US 20090070469 A1)

Re: Claims 7 and 16
Belinchon Vergara in view of Leis, Lau, Kastelewicz, and Sharma does not appear to explicitly disclose wherein the default service comprises forwarding communication data to a voice mail service or to a third user equipment.
In a similar endeavor, Roach disclose wherein the default service (See Roach [0041] That is, CDMA terminals can access IMS network services provider by IMS network nodes. Importantly, the network operator can use the same IMS nodes, such as I-CSCF 304, S-CSCF 306, and home subscriber server (HSS) 304 to provide services, such as supplementary services (defined below) to subscribers that use IMS compatible terminals and to subscribers that have non-IMS-compatible terminals) comprises forwarding communication data to a voice mail service or to a third user equipment.
See Roach [0096] supplementary service that may be provided using IOS/SIP adapter 300 is voicemail modification service. FIGS. 12A-12C illustrate various message flows associated with providing message-waiting or voicemail notification using IOS/SIP adapter 300. [0111] Yet another example of the supplementary service that may be provided using IOS/SIP adapter 300 is user selective call forwarding. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Belinchon Vergara in view of Leis, Lau, Kastelewicz, and Sharma invention by employing the teaching as taught by Roach to provide the limitation.  The motivation for the combination is given by Roach which provides service continuity when IMS is not available.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644